Citation Nr: 0711723	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-35 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for onychomycosis, 
multiple toenails (also claimed as a skin condition).

2.  Entitlement to service connection for lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The appellant served on active duty for training (ACDUTRA), 
in connection with Army Reserve service, from June to 
December 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the RO denied, 
inter alia, the appellant's claims of service connection for 
DJD of the lumbar spine and onychomycosis, multiple toenails.  
In April 2004, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in July 
2004, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2004.

In November 2004, the appellant and his spouse testified 
during a hearing before RO personnel; a transcript of that 
hearing is of record. 

The Board's decision on the claim for service connection for 
onchomycosis of multiple toes is set forth below.  The claim 
for service connection for lumbar spine disability is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  No skin disability, to include onychomycosis of multiple 
toenails was shown in service, and the competent evidence 
does not establish a medical nexus between onchomycosis of 
multiple toes diagnosed post service and the appellant's 
ACDUTRA.

CONCLUSION OF LAW

The criteria for service connection for onychomycosis, 
multiple toenails (also claimed as a skin condition) are not 
met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

  VA's notice requirement apply to all five elements of a 
service connection claim: appellant status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2003 letter, sent prior to the 
February 2004 rating decision on appeal, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  After issuance of the February 2003 
letter described above, and opportunity for the appellant to 
respond, the March 2005 SSOC reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

The Board notes that the RO has not provided to the appellant 
information pertaining to the assignment of  disability 
ratings and effective dates, and the type of evidence that 
impacts those determinations.  However, the  Board finds that 
the appellant is not prejudiced by the lack of such notice.  
Because the Board's decision herein denies the claim for 
service connection for onychomycosis of multiple toenails, no 
disability ratings or effective dates are being, or are to 
be, assigned; accordingly, there is no possibility of 
prejudice to the appellant under the requirements of 
Dingess/Hartman.

The record further reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matters on appeal.  Pertinent 
evidence associated with the claims file consists of the 
appellant's service medical records and a VA skin examination 
report dated in March 2003.  The appellant has reported that 
Dr. Valicente treated him for fungus on the toes in September 
1957 but also indicated that he is now deceased.  In August 
2005, the RO contacted the appellant and asked him if there 
was any additional evidence pertaining to his claim that he 
could identify or submit.  The appellant responded that he 
had no additional evidence to submit.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter currently 
under consideration.  at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to the appellant's Army Reserve service, applicable 
legal authority permits service connection for disability 
resulting from disease or injury incurred in or aggravated 
coincident with ACDUTRA, or for disability resulting from 
injury during inactive duty training.  See 38 U.S.C.A. § 
101(22),(23),(24); 38 C.F.R. § 3.6.  

After a full review of the record, including the medical 
evidence and statements and testimony of the appellant, the 
Board concludes that service connection for onychomycosis of 
multiple toenails not warranted.  

There is no competent medical evidence showing that 
onychomycosis of multiple toenails had its onset during 
service or is in any way related to service.  The service 
medical records reflect no y complaints, findings or a 
diagnosis of any skin condition, to include onychomycosis, 
during service.  The report of a November 1957 examination 
conducted at the time of release from ACDUTRA shows that the 
clinical evaluation of the skin and lower extremities was 
normal and no defects were noted.  The report of an April 
1962 annual examination also reflects that the skin and lower 
extremities were found to be normal and no defects were 
noted.  

The only post-service evidence reflecting a diagnosis of 
onychomycosis is the March 2003 VA examination report.  The 
appellant then complained of a fungal infection on the 
toenail, beginning in 1957.  The diagnosis was onychomycosis, 
multiple toenails.  The examiner did not link the current 
diagnosis to the appellant's service, and there is no other 
medical opinion linking onychomycosis to the appellant's 
ACDUTRA.   

In November 2004, the appellant testified that he noticed 
fungus on his feet near the end of service, but did not seek 
treatment during service.  He related the fungus to wearing 
wet boots during service.  He testified that after service, 
he received treatment from a private physician; as indicated 
above, however, that that physician is now deceased.  

In short, the medical evidence currently of record does not 
support the appellant's claim, and neither he nor his 
representative has presented or identified existing evidence 
that would, in fact support the claim. 

The Board has considered the appellant's and his 
representative's oral and written assertions, as well as the 
appellant's testimony during a hearing before RO; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the medical 
matter of etiology, or medical relationship between a current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for onychomycosis of multiple toenails 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990)..




ORDER

Service connection for onychomycosis of multiple toenails 
(also claimed as a skin condition) is denied.

REMAND

The Board's review of claims file reveals that further RO 
action on the claim for service connection for lumbar spine 
disability is warranted.

The appellant asserts that he injured his back during service 
when he fell off a thirty foot pole.  He testified that did 
not seek treatment for his back condition until about a year 
after service.  

The service medical records for the period of ACDUTRA reflect 
no complaints, findings, or diagnosis of a back condition.  
An April 1962 report of annual examination shows that the 
appellant reported a history of wearing a back brace.  

On VA examination in March 2003, the appellant reported the 
fall during service in 1957 and that he had had low back pain 
off and on since then.  The diagnoses were lumbar sprain, 
service-connected in 1957, which was not reported; chronic 
low back pain, mechanical; and degenerative joint disease at 
L4-5, L5-S1.  Although the examiner used the phrase 
"service-connected" in relation to diagnosed back sprain, 
it is unclear whether the examiner reached the conclusion 
that the current back condition is related to service, or 
whether he was merely reporting a medical history recounted 
by the veteran.  

Given the above, the Board finds that the current record is 
insufficient for the claim remaining on appeal, and that 
further medical development of the claim is warranted.  See 
38 U.S.C.A. § 5103A.  An orthopedic examination is needed to 
obtain a medical opinion as to whether the appellant 
currently suffers from lumbar spine disability that is 
etiologically related to service.

Hence, the RO should arrange for the appellant to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The appellant is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may result in a denial of the claim for service 
connection (as the claim will be considered on the basis of 
the evidence of record).  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. If the appellant fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, before 
issuing the SSOC addressed above, the RO should give the 
appellant another opportunity to present pertinent 
information and/or evidence, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one- year VCAA notice period).  The RO should request that 
the appellant furnish all pertinent evidence in his 
possession, as well as ensure that its decision meets the 
notice requirements Dingess/Hartman (cited to above), 
particularly as regards disability ratings and effective 
dates, as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations. 
Therefore, in addition to complying with the specific actions 
requested below, the RO should also take any other 
notification and/or development action required by the VCAA 
prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for lumbar 
spine disability that is not currently of 
record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above), specifically as regards 
disability ratings and effective dates, 
as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.   After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the appellant to undergo VA orthopedic 
examination, by physician, at an 
appropriate VA medical facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the appellant, and 
the examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.

The examiner should clearly identify all 
current disability(ies) of the lumbar 
spine.  With respect to each diagnosed 
lumbar spine disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury during the 
appellant's ACDUTRA service from June to 
December 1957, to include an alleged fall 
during such service.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss the 
November 2004 VA examiner's report (to 
include comments recorded in the 
"Diagnosis" section).

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for lumbar spine 
disability in light of all pertinent 
evidence and legal authority.

6.   If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 
Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


